Bell, Chief Judge.
This is an appeal from an order entered in a foreclosure of personalty suit under Code Ch. 67-7.
The defendant’s brief contains nothing more than a statement of his contentions, unsupported by citation of authority, or argument. Under Rule 18 (c) (2) of this court *681the enumerations of error are deemed abandoned. O’Neal v. Haverty Furniture Cos., 138 Ga. App. 346 (226 SE2d 141).
Argued October 3, 1977
Decided October 28, 1977.
Edge & Edge, John D. Edge, for appellant.
Rogers, Magruder & Hoyt, Joseph M. Seigler, Jr., for appellee.

Judgment affirmed.


McMurray and Smith, JJ., concur.